[e37394-12341191331337b123_1.jpg]
AMENDMENT NO.1 TO
FISCAL 2013 ANNUAL INCENTIVE PLAN

(Amending and Restating the Fiscal 2010 Annual Incentive Plan)

Introduction

On December 3, 2012, the Organization & Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) approved the following amendments to the
Fiscal 2013 Annual Incentive Plan:

AIP Metrics



  1)   Corporate Consolidated Operating Income, Corporate Consolidated Free Cash
Flow and Corporate Earnings Per Share for the period October 1, 2012 through
March 31, 2013 have been set as the revised fiscal 2013 targets for the
Corporate participants (“Amended Corporate Targets”) and as the revised fiscal
2013 targets for the Corporate components of the Americas, Europe and
Asia-Pacific regional participants.



  2)   Americas Regional Operating Income and Americas Regional Free Cash Flow
for the period October 1, 2012 through March 31, 2013 have been set as the
revised fiscal 2013 targets for the regional components of Americas Regional
participants (“Amended Americas Targets”).



  3)   Performance are measured against the Amended Corporate Targets and
Amended Americas Targets to determine an AIP reward score for each metric based
on the following revised “Performance/Reward Slope”:

     
Corporate and Americas Regional Operating Income
  Corporate and Americas Regional Free Cash Flow

                         
Performance Score
  Reward Score   Performance Score   Reward Score
<90%
    0 %   <95%     0 %
90%
    25 %     95 %     25 %
90% to 100%
  +2.5% per pt increase   95% to 100%   +5% per pt increase
100%
    50 %     100 %     50 %
>100%
    50 %   >100%     50 %

Corporate Earnings Per Share

Due to the narrow range between threshold and target for amended Corporate
Earnings Per Share, the threshold is stated as an absolute amount.



  4)   Eliminate the effects of the GNB India closure to Asia-Pacific Regional
Operating Income and Asia-Pacific Regional Free Cash Flow targets.

